 

Contract No.: ZJXD-JK20120060

 

Loan Contract

 

Borrower: CER Energy Recovery (Shanghai) Co., Ltd.

 

Lender: Shanghai Pudong Zhanjiang Micro-credit Co., Ltd.

 

 

 

 

Dear client,

 

Thanks for your supports to Shanghai Pudong Zhanjiang Micro-credit Co.,
Ltd.(“Our Company”), please take note of the following items:

 

1. Please pay attention to the due date of principal and interest and ensure
timely payment made according to the contract. Should your company / you breach
the contract, our Company has the right to claim the loan due immediately. You
company has to repay the principal and interest under the contract and assume
the liability for breach of contract.

 

2. Please pay special attention to the clauses marked by “▲▲”. These clauses are
the important clauses related to your rights and obligations. Please make sure
your company / you carefully read and fully understand all contractual terms and
have no objection.

 

3. If your company/ you breach the contract, your company’s / your default
record will be provided to relevant government departments, including the
People's Bank of China, association of small loan companies, relevant industry
associations, financial institutions. Your company’s / your breach may adversely
affect your company’s / your future applications for bank loans and government
subsidies and may also adversely affect the personal credit of the related
responsible person.

 

4. Please cooperate with our check after the loan drawdown. The check includes
the usage of the fund and your company’s operational condition. Please provide
us with the related material truthfully.

 

5. The reminders that our Company currently makes, such as the repayment
reminders, online reminders, are the free value-added services our Company
provides to our clients, which do not constitute an obligation to our Company.

 

We inform you all the above. Thank you for your company’s / your cooperation and
support. Wish a pleasant cooperation with your company / you.

 

Shanghai Pudong Zhanjiang Micro-credit Co., Ltd.

 

 

 

 

Please read this Contract carefully and pay special attention to the terms
marked by “▲▲”. If you have any objection, please ask the Lender to make timely
correspondent explaination.

 

Borrower: CER Energy Recovery (Shanghai) Co., Ltd.

 

Legal Representative: Qinhuan Wu

 

Address: Building#26, No. 1388 Zhangdong Road, Zhangjiang Hi-tech Park, Shanghai
, China

 

Post Code: 201203

 

Business License no.: 310115400249903

 

Contact Person: Simon Dong

 

Telephone: 13801969233

 

Lender: Shanghai Pudong Zhanjiang Micro-credit Co., Ltd.

 

Person in Charge: Xianpei Lin

 

Address: Building#4, No. 439 Chunxiao Road, Shanghai,China

 

Post Code: 201203

 

Telephone: 021-58959900 Fax: 021-58959900

 

The Borrower thinks the Lender has the right to engage in lending transaction
and apply for a loan to the Lender. Upon equal negotiations and mutual
agreement, the Lender and the Borrower enter into this Contract in relation to
the provision of relevant loan by the Lender to the Borrower.

 

Article 1Major terms and security of Loan

 

1.1The currency and amount of the loan hereunder shall be RMB 10,000,000

 

1.2The term of the loan hereunder shall be six months commencing from Feb 27,
2012 to Feb 20, 2013 (the actual drawdown date shall be the corresponding date
as stated on the debt certificate. The debt certificate shall constitute
integral part of this Contract and have equal legal effect as this Contract).

 

1.3The loan hereunder shall be used for the working capital purposes. The Lender
may supervise the use of the proceeds of the loan.

 

1.4Performance bond: None.

 

1.5The Borrower must secure the performance of this Contract in accordance with
the requirements of the Lender. The security of this contract can be one or more
among the guarantee, mortgage, pledge or other way of security.

 

1.6The detailed information about the security is described under the security
clauses of this Contract. The agreements includes but not limits to the
followings:

 

 

 



 

lIf there is any default in repayment, the Borrower agrees to further secure the
loan by a mortgage of its new office building in Zhangjiang, Shanghai . Address
of the building is Building#26, No. 1388 Zhangdong Road, Zhangjiang Hi-tech
Park, Shanghai , China

 

lThe guarantor, Mr. Qinghuan Wu, provides the Lender unconditional and
irrevocable guarantee letter. The guarantor assumes joint liability under the
guarantee letter.

 

lThe loan is secured by a pledge of the accounts receivables owned by the
Borrower.

 

1.7The Borrower hereby acknowledges that the Lender has the right to freely
choose its way to exercise any or part of the creditor’s rights under this
Contract. The borrower agrees to give up defense towards the Lender’s choice.

 

Article 2Interest rate and interest calculation

 

2.1Interest rate under this Contract is RMB Fixed interest rate.

 

The rate is at 12% per annum, which shall remain unchanged within the term of
this Contract.

 

2.2The daily interest rate shall be applicable monthly interest rate/30. The
monthly interest rate shall be applicable annual interest rate/12. One month
shall be 30 days.

 

2.3Calculation of interest

 

2.3.1.Normal interest=applicable interest rate*drawdown amount*occupation days.
Occupation days shall be counted from the actual drawdown date to the due date.

 

2.3.2.Borrower shall pay penalty for the overdue amount. Penalty is calculated
by the overdue amount and the overdue period. Should the Borrower fail to repay
the principal and interest under the Contract on time, the Lender is entitled to
claim penalty interest at a rate that four times the current interest rate.
Penalty=(overdue principal or overdue interest)*(4*daily interest)*overdue days.
The daily interest is the contractual daily interest agreed in this Contract.

 

2.3.3.The penalty is settled at both principal repayment date and interest
settlement date. If the Borrower repays part of the overdue amount, the
repayment first goes to the penalty, then the normal overdue principal and
interest. The loan with early maturity has priority in settlement.

 

2.3.4.Should the Borrower misappropriate the fund in violation of the purpose of
the loan; the Lender is entitled to claim penalty interest at a rate that four
times the current interest rate from the misappropriation date.

 

2.4The loan interest hereunder shall be settled every month (month/quarter/half
year). If interest is settled on a monthly basis, the settlement date shall be
20th day of each month.

 

The first interest period shall commence from the actual drawdown date to the
first interest settlement date; the last interest period shall commence from the
day immediately following the end of the preceding interest period to the day
that is one day before the final repayment date; and each of the other interest
period shall commence from the day immediately following the end of the
preceding interest period to the next interest settlement date.

 

 

 

  

Interest payment date is the first bank business day immediately after interest
settlement date. In case of legal holidays, the payment date extends to the
first bank business day immediately after the legal holidays.

 

Upon maturity of the loan, all outstanding interest shall be paid together with
the principal.

 

Article 3Drawdown and repayment

 

3.1The loan hereunder shall be drawdown in lump.

 

The Borrower shall make the drawdown within 2 months after the Contract is
signed and all the related procedures are completed or within the period that
agreed by the Lender, or the Lender has the right to refuse the drawdown.

 

3.2▲▲The Lender has no obligation to advance any loan to the Borrower until all
following conditions have been satisfied.

 

3.2.1.Total drawdown amount does not exceed the amount agreed in Article 1.1.

 

3.2.2.The drawdown application date and actual drawdown date are made by the
Borrower within the borrowing term.

 

3.2.3.The Borrower has provided related government approval, registration (if
necessary) and any other procedure required by the Lender. All the above have
taken effect and are continuously effective.

 

3.2.4.The guaranty contract (if any) under this Contract have taken effect and
is continuously effective; If the guaranty contract is a mortgage contract or
pledge contract, the correspondent mortgage or pledge has been secured.

 

3.2.5.The Borrower operation and financial condition does not suffer any
material adverse change.

 

3.2.6.The Borrower meets the related requirement of the Lender.

 

3.2.7.There is no default event occurring under this Contract.

 

3.2.8.If required, the Borrower shall provide the Lender with a due diligence
report issued by a designated lawyer office or accounting firm.

 

3.3As for the drawdown information, the documents retained, certificates and
notes shall prevail. The Lender has the right to ask the Borrower sign a debt
certificate.

 

3.4Repayment is made by installment. The Borrower shall repay RMB 0.9 million
every month since April 2012.

 

When the loan is repaid by installment, the Borrower shall inform the Lender of
the repayment amount and date by written notice. If the Lender is not informed,
the Borrower shall bear the interest during the period.

 

3.5▲▲If the Borrower applies for prepayment of all or part of the loan, it shall
submit a written application to the Lender for its approval 3 bank business days
prior to such prepayment, and pay to the Lender relevant compensation as agreed
hereunder. If the Borrower prepays the Lender within 30 day (including 30 days)
from the actual drawdown date, the Borrower shall pay interest of 30 days and
the processing fee according to the interest rate agreed in Article 2.1. If the
Borrower prepays the Lender after 30 day from the actual drawdown date, the
Borrower shall pay interest according to the actual borrowing period.

 

 

 

 

 

3.6The Lender will provide the funds to the Borrower through promissory note,
credit voucher, online banks or others. If fund is provided in the manner of
promissory note, the Lender shall starts accruing interest from the note issuing
day and the Borrower shall take the promissory note on the issuing day. If fund
is provided in the manner of credit voucher or online banks, the Lender shall
start accruing interest from the day that the fund is successfully transferred
to the Borrower’s account and stop accruing interest from the day that the
principal is fully repaid. If the opening bank of the Lender and Borrower are
different, the Borrower may not receive the funds on the day that the Lender
transfers it. Hence the Borrower shall try to provide the bank account with the
same opening bank as the Lender’s so as to receive the funds as soon as
possible. If the Borrower affords the false bank account to the Lender which
leads to unsuccessful transfer of funds, the Borrower shall assume the interest
loss arousing from its mistake. The interest loss shall be calculated at a rate
agreed in this Contract. If the unsuccessful transfer of funds is caused by the
Lender, the interest loss shall be assumed by Lender.

 

Article 4▲▲Representations and warranties

 

4.1The Borrower is an independent legal entity, which has all the necessary
rights and can take the responsibility under this Contract and bear civil
liability.

 

4.2It has obtained all necessary authorizations or approvals to enter into this
Contract. Its execution and performance of this Contract does not violate any
applicable laws or regulations.

 

4.3All documents and information provided by the Borrower to the Lender are
true, accurate, complete and effective and do not contain any false record,
gross omission or misleading statement.

 

Article 5Rights and responsibilities of the Lender

 

5.1The Lender has the right to receive the principal and interests (including
the overdue and misappropriation penalty interest) and exercise other rights
regulated by law or agreed in this Contract. If the Borrower is in default, the
Lender has the right to declare accelerated maturity of the loan or withdraw
part of the loan, or/and forfeit the performance bond.

 

5.2The Lender may transfer all or part of its rights hereunder to a third party
by notifying the Borrower, without consent of the Borrower.

 

Once the Lender sends written notice to the Borrower, the both Parties of this
Contract automatically adjust to be the creditor assignee and the Borrower. Both
Parties shall continue to implement this Contract. There is no need to renew the
Contract unless the Borrower present written objection within three bank
business days from the notification is received.

 

5.3The Lender may transfer its right to loan proceeds hereunder to a third party
without sending notice to the Borrower. The Borrower shall continue to undertake
its obligation under this Contract.

 

5.4The Lender shall deduct the repayment in a sequence of expense, penalty,
interest and principal.

 

 

 

 

 

5.5The Lender undertakes to keep non-public materials and information provided
by the Borrower confidential, unless otherwise required by applicable laws and
regulations or agreed hereunder.

 

5.6The Borrower agrees that the Lender has the right to engage the details of
its implementation of this Contract into the credit system.

 

Article 6Rights and responsibilities of the Borrower

 

6.1The Borrower undertakes to settle principal, interest and any other amount
payable in relation to the loan hereunder in accordance with the debt
certificate and this Contract.

 

6.2The Borrower undertakes to draw down and use the loan in accordance with the
schedule and purpose as agreed hereunder. The Borrower shall not use the
proceeds of the loan hereunder for any other purpose that is not agreed in this
Contract.

 

6.3▲▲The Borrower undertakes to bear expenses for entering into and performing
this Contract, and expenses paid and payable by the Lender for realization of
its claim hereunder, including without limitation litigation or arbitration fee,
attachment fee, attorney's fee, enforcement fee, appraisal fee, auction fee and
announcement fee.

 

6.4▲▲The Borrower undertakes to accept and actively cooperate with the Lender's
check and supervision on use of the proceeds of the loan (including purpose of
the loan) and the Lender’s operation condition. The Borrow shall provide the
Lender with the financial documents and other information, and ensure all these
materials are true, complete and accurate.

 

6.5▲▲The Borrower undertakes to promptly notify the Lender upon occurrence of
any of the following events. A written application shall be submitted to the
Lender for its notification 30 bank business days prior to such prepayment. The
Borrower commits that the following actions shall not be taken without the
written approval of Party B.

 

6.5.1.Selling, offering, renting, lending, transferring, mortgaging, pledging or
disposing most or all of its significant assets in other ways.

 

6.5.2.Significant change in the operation structure or the form of ownership,
including but not limit to contracting, rent, jointly operation, stock
restructuring, company selling, merger, division, transfer of stock, , setup of
subsidiary, decrease of registered capital and other action that may cause an
adverse impact on the Lender's rights and interests.

 

6.6▲▲The Borrower undertakes to promptly notify the Lender upon occurrence of
any of the following events. A written application shall be submitted to the
Lender for its notification7 bank business days prior to such prepayment.

 

6.6.1Any change to its articles of association, company name, legal
representative, address, correspondence, business scope, or other significant
decision related to fiancé or personnel;

 

6.6.2The Borrower or the guarantor has applied or been applied, or may apply or
be applied, for bankruptcy.

 

 

 

6.6.3The Borrower is or may be involved in any material economic dispute,
litigation or arbitration, or its property is subject to seizure, attachment or
supervision in accordance with applicable laws.

 

6.6.4Provision of guaranty to third party that may cause an adverse impact on
Party A’s financial condition or ability to repay debt under the Contract.

 

6.6.5Signing Contract or agreement that may cause an adverse impact on Party A’s
ability to repay debt under the Contract.

 

6.6.6The Borrower’s winding-up, dissolution, liquidation, suspension of
business, revocation or cancellation of its business license.

 

6.6.7The Borrower, its legal representative or its major management personnel is
suspected of major crime or involved in any material dispute.

 

6.6.8The Borrower’s financial condition suffers deterioration, which has
affected or may affect performance of its obligations hereunder; or there occurs
the events which put negative effects on the financial condition or ability of
repayment of the Borrower.

 

6.6.9The amount of the related-party transaction exceeds 10% of the net assets
(which is currently audited).

 

6.6.10The Borrower and the guarantor change or add operational address.

 

6.7▲▲If there occur the events which will put negative effects on the guaranty
under this Contract; the Borrower shall provide the Lender with other guaranty
that is acknowledged by the Lender. The events includes but not limits to:

 

6.7.1The guarantor is under merge, division, winding-up, dissolution,
liquidation, suspension of business, or its business license has been or it has
applied or been applied, or may apply or be applied, for bankruptcy.

 

6.7.2There occur the events which put negative effects on the operation and
financial condition of the guarantor.

 

6.7.3The guarantor is or may be involved in any material economic dispute,
litigation or arbitration, or its major property is subject to supervision in
accordance with applicable laws.

 

6.7.4The value of the guaranty decreases or may decrease or is subject to
seizure, attachment or supervision in accordance with applicable laws.

 

6.7.5The guarantor, its legal representative or its major management personnel
is suspected of major crime or involved in any material dispute.

 

6.7.6If the guarantor is a natural person, in this circumstance, the guarantor
is missing, dead or claimed dead.

 

6.7.7The guarantor default under this Contract.

 

6.7.8There arises dispute between the Borrower and the guarantor.

 

6.7.9The guarantor asks for ending the guaranty agreement.

 

6.7.10The guaranty agreement does not take effect, is ineffective or canceled

 

6.7.11The guaranty is not set up or invalidly set up.

 

6.7.12Other event that will affect the safety of the debt obligation of the
Lender.

 

 

 

  

Article 7Special clause

 

The Borrower agrees to undertake all the default responsibilities, including
repaying the principal and interest, forfeiting the performance bond, paying the
penalty and any other cost. i.e. the lawyer fee, litigation fee, preservation
fee.

 

Article 8▲▲Adjustment of principal amount and claim of the accelerated maturity
of the loan

 

The Lender may reduce, suspend or cancel the credit amount under this Contract,
declare accelerated maturity of all or part of the loan, require the Borrower to
immediately repay all or part of the principal and pay the interest of the loan
and ask for compensation according to the default clauses agreed in this
Contract if not repaid on time, if any of the following events occurs within the
term of this Contract:

 

8.1The Borrower fails to repay the principal or interests according to this
contract or any of the debt certificates.

 

8.2The representation and guaranty made by the Borrower under Article 4 is not
true.

 

8.3The Borrower or the guarantor collateralizes the guaranty again without the
consensus of the Lender.

 

8.4There occurs one of the events listed in Article 6.6 and 6.7.

 

8.5The Borrower defaults in other contracts with the Lender and does not correct
its behavior after notifying by the Lender.

 

8.6The borrower breaches other terms of this Contract.

 

The accelerated maturity of all or part of the loan takes effect since the
Lender makes the declaration. Written notice will be sent to the Borrower after
the declaration.

 

Article 9▲▲Default

 

9.1Since this Contract takes effect, the Lender has the right to forfeit all the
performance bond, declare accelerated maturity of the loan, require the Borrower
to immediately repay all or part of the principal and pay the interest of the
loan and ask for compensation according to the default clauses agreed in this
Contract if not repaid on time, if the Borrower is in default upon occurrence of
any default events motioned in this Contract.

 

9.2If the Borrower fails to repay any principal, interest or use the funds
according to the agreed purpose, the Lender has the right to settle penalty
based on the overdue penalty interest or misappropriation penalty interest.

 

9.3If the Borrower fails to repay any principal and interest, it undertakes to
reimburse the Lender such expenses in relation to realize the debt obligation.
i.e. Reminder fees, legal fees (or arbitration fees ) , security fees ,
advertising fees, collateral and disposal fees , transfer fees , execution fees,
lawyer fees, travelling fees and other fees.

 

9.4The Lender may make a public announcement in media to demand repayment if the
Borrower deliberately avoids supervision of the Lender, fails to repay any
principal, interest. The Lender may report the crime of fraud in loan if the
material provided by the Borrower is not true.

 

 

 



 

Article 10▲▲Deduction

 

10.1The Borrower undertakes to transfer the payable interest, principal and
other expenses to the designated account on every repayment date and settlement
date. Funds transferring into the bank account of the Lender listed below are
deemed to be repayment.

Account Name: Shanghai Pudong Zhanjiang Micro-credit Co., Ltd.

Opening bank: Shanghai Pudong Development Bank, Zhangjiang Branch

Account No.: 97160158000000409

 

10.2If the amount deducted by the Lender is insufficient to repay all debts owed
by the Borrower, the Borrower agrees to deduct in a sequence of expense,
penalty, interest and principal.

 

Article 11Covenant

 

11.1When both Parties agree the credit has been granted to the Borrower, the
Lender has the right to receive a processing fee of RMB 0.2 million in lump from
the Borrower before the first drawdown.

 

11.2Both Parties agree that the Borrower shall repay the loan of RMB 5 million
(Contract No. ZJXD-JK2011300) to the Lender within 3 bank business days after it
obtains the loan from the Bank of Communication, or the Lender has the right to
declare accelerated maturity of the loan under this Contract.

 

The Borrower shall repay the loan to the Lender immediately after it receives
the accounts receivable from Zhenjiang Kailin, or the Lender has the right to
declare accelerated maturity of the loan under this Contract.

 

Article 12Dispute Resolution

 

Either Party may submit the dispute to a court in the place where the Lender is
located to start litigation. During the proceedings, both Parties shall continue
to perform their respective duties, responsibilities and obligations hereunder
in a faithful, diligent and responsible manner.

 

Article 13Miscellaneous

 

The debt certificate shall constitute integral part of this Contract and have
equal legal effect as this Contract

 

This Contract takes effect after signing by both Parties.

 

The Contract is made in three duplicates with the equal legal effect.

 

The Borrower has read the terms above and the Lender has made correspondent
explanations as required by the Borrower. The Borrower has no objection over all
the terms of this Contract.

 

 

 

 

Signature Page   Borrower (seal): __ CER Energy Recovery (Shanghai) Co., Ltd.
Legal representative/authorized representative: Qinghuan Wu     Date:
_____________________   Lender (seal):__



Shanghai Pudong Zhangjiang Micro-credit Co., Ltd.  



Person-in-charge/authorized representative:



Xianpei Lin  

 

 

